Citation Nr: 1722192	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Christopher Gonzales, Agent


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to June 1950.  He died in February 2001; the Appellant in this case is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2001.  The Veteran's death certificate lists the cause of death as primary cardiac amyloidosis.  Hypertension, diabetes mellitus type II, and coronary artery disease are also listed on the death certificate as significant conditions contributing to death, but not resulting in the underlying cause of death.

2.  The evidence of record shows that service connection was not in effect for any disabilities at the time of the Veteran's death.

3.  The Veteran did not have any claims pending at the time of his death.

4.  The evidence of record shows that there were no VA benefits due and unpaid at the time of the Veteran's death.

5.  The probative evidence of record does not show that the listed causes of the Veteran's death, to include any contributing conditions, were related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5121(West 2014); 38 C.F.R. § 3.1000 (2016).

2.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In the context of claims for Dependency and Indemnity Compensation (DIC) benefits, which include claims for entitlement to accrued benefits, non-service connected death pension benefits, and service connection for the cause of a Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   

The Appellant has not been provided a VCAA notice letter in connection with this case.  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the Appellant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the Appellant has shown actual knowledge of how to substantiate her claims.  The Veteran did not establish service-connection for any disability during his lifetime and the Appellant was advised in the July 2015 rating decision that the Veteran was not in receipt of compensation at the time of his death.  The Appellant was also provided a copy of the laws and regulations pertaining to cause of death claims in the May 2016 statement of the case (SOC).  She demonstrated that she had actual knowledge of what was needed to establish her claims as she has submitted articles, pictures, and statements to support her contention that the Veteran was exposed to radiation while in service.  

The Appellant has been advised to submit evidence in support of her allegations and this appeal.  Accordingly, any failure to provide full notice of the elements of a claim for service connection for the cause of the Veteran's death or Hupp-compliant notice does not prevent adjudication by the Board.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, the Appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Appellant in the development of a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, a marriage certificate, and the Veteran's death certificate.  Also of record, and considered in connection with this appeal, are various statements submitted by the Veteran and the Appellant.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Appellant has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, the Appellant has not identified any outstanding available evidence that could be obtained to substantiate the Appellant's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria and Analysis

I.  Accrued Benefits

Upon the death of a VA beneficiary who is entitled to receive periodic monthly benefits, certain survivors, including a Veteran's spouse, may be entitled to accrued benefits to which the Veteran was entitled at death.  The accrued benefits are those payable to a beneficiary under existing ratings or decisions, or those based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2016). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2016). 

In order for an Appellant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his or her death, or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2016). 

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2016).  

In this case, a review of the record shows that the Veteran did not have any claim pending before VA at the time of his death in February 2001, so there are no potential accrued benefits on which a claim can be based.  In addition, the Appellant's claim for accrued benefits was date-stamped as received by VA on October 22, 2014, over 13 years after the Veteran's death.  The claim is therefore untimely and must be denied.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

Accordingly, because the threshold legal criteria for establishing entitlement to accrued benefits are not met, the Appellant's accrued benefits claim is denied based on a lack of entitlement under the law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
II.  Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2014).  Death pension benefits are payable to the surviving spouse of a Veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541 (West 2014). 

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is consideration for whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases, including arthritis, diabetes mellitus, cardiovascular-renal disease, organic diseases of the nervous system, ulcers, and malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a).

The Board has reviewed all of the evidence in the Appellant's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, the Board notes that the Veteran did not have any service-connected disabilities at the time of his death in February 2001.  The Veteran's death certificate indicates that his cause of death was primary cardiac amyloidosis.  Hypertension, diabetes mellitus type II, and coronary artery disease are also listed on the death certificate as significant conditions contributing to death, but not resulting in the underlying cause of death.

The Veteran's STRs, including an August 1947 entrance examination and a June 1950 separation examination report, are negative for signs, symptoms, findings, treatment, or diagnoses of cardiac amyloidosis, hypertension, diabetes mellitus type II, or coronary artery disease.  

Further, an April 2002 VA treatment note indicates that the Veteran was diagnosed with coronary artery disease in 1982, over 30 years after the Veteran's separation from service.  A September 1989 examination notes that the Veteran was diagnosed with hypertension and diabetes mellitus type II in 1969, 19 years after separation from service.  In addition, post-service medical records are also silent for a diagnosis of cardiac amyloidosis until the time of the Veteran's death in February 2001.  Therefore, the Board finds that the Veteran's diabetes mellitus type II, hypertension, and/or cardiac amyloidosis did not manifest to a compensable degree within one year of service separation and the presumptive provisions for diabetes, hypertension and cardiac amyloidosis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2016).  

The Appellant also contends that the Veteran's death was due to radiation exposure in service.  Specifically, the Appellant avers that the Veteran was exposed to radiation while participating in Operation Sky Hook in Guantanamo Bay, Cuba and that the exposure caused the Veteran's cardiac amyloidosis, hypertension, diabetes mellitus type II, and coronary artery disease, which ultimately led to his demise.  

In general, service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  First, it may be presumptively service connected under 38 U.S.C. 
§ 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed Veterans.  Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed disability is a radiogenic disease.  Third, even if it is not a listed disease under § 3.309 or a radiogenic disease under § 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

Regarding service connection on a presumptive basis, if a Veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a radiation-exposed Veteran, then it will be presumed that the disease was incurred in service, and service connection is established for the disease. 

In this case, the weight of the evidence demonstrates that the Veteran did not participate in a "radiation risk activity" while in service and cardiac amyloidosis, hypertension, diabetes mellitus type II, and coronary artery disease are not among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  

While the Board notes that the Appellant has submitted articles and pictures describing Operation Sky Hook, none of them show that the Veteran participated in this operation.  Furthermore, the Board finds that the National Personnel Records Center (NPRC) records to have greater probative weight in making this determination.  In July 1989, NPRC indicated that there was no evidence of documents or information about Operation Sky Hook in the Veteran's military personnel file.  In addition, a December 1990 letter from the Naval Military Personnel Command states that a review of the Veteran's service record does not confirm his exposure to radiation.  A February 1991 letter from the Director of the Department of Defense, Defense Nuclear Agency also states that nuclear testing was not conducted while the Veteran was stationed in Cuba.  The letter further indicates that the only atmospheric nuclear test series conducted during the Veteran's service occurred in the Marshall Islands, over 7,500 miles away.  The testing also occurred six and a half months before the Veteran's arrival in Cuba, while the Veteran was stationed in Tennessee.  Furthermore, STRs and military personnel records are silent as to any evidence of radiation exposure while on active duty.  

Next, while 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, it does provide special procedures to help a Veteran prove his or her claim on a direct basis.  Ramey, 120 F.3d 1239.  The first step in this analysis is to determine whether the Veteran had a radiogenic disease.  Diseases currently listed in 38 C.F.R. § 3.311(b)(2)(i) - (xxiv) are as follows: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; all cancers; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; parathyroid adenoma; lymphomas other than Hodgkin's disease; prostate cancer; and, any other cancer.  In addition, a claimant may cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Cardiac amyloidosis, hypertension, diabetes mellitus type II, and coronary artery disease are not one of the radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2)(i) - (xxiv).  Moreover, the Board finds that the Veteran has not cited to or submitted competent evidence showing that any of these diseases are a radiogenic disease. 

The Appellant has submitted three articles to support her contention that cardiac amyloidosis is a radiogenic disease because it is related to multiple myeloma, which is a recognized disease under 38 C.F.R. § 3.311(b)(2).   However, two of the articles, "Study of Etanercept as a Treatment for Systemic Amyloidosis" and "Drug Therapy in Primary Systemic Amyloidosis and Relapsed or Refractory Multiple Myeloma" simply discuss both the diseases, not the relationship between cardiac amyloidosis and multiple myeloma.  The third article "Amyloid Patient Evaluations" indicates that primary amyloidosis is "occasionally associated" with multiple myeloma; however, there is no evidence of record that the Veteran was ever diagnosed with multiple myeloma to warrant further development of this case under 38 C.F.R. § 3.311.  

Therefore, a remand to conduct further development under 38 C.F.R. § 3.311 is not necessary in this case, and the weight of the evidence demonstrates that the Veteran's cardiac amyloidosis, hypertension, diabetes mellitus type II, and coronary artery disease were not incurred in or the result of exposure to ionizing radiation during active service.  There are no favorable competent opinions of record, nor does the evidence otherwise suggest that the Veteran's cardiac amyloidosis, hypertension, diabetes mellitus type II, or coronary artery disease are related to radiation exposure. 

In sum, based on this evidence, the Board finds that the weight of the competent evidence demonstrates that the Veteran did not participate in a radiation risk activity; did not have a radiogenic disease or a disease associated with radiation-exposed Veterans; there is no credible evidence of an in-service disease or injury manifesting cardiac amyloidosis, hypertension, diabetes mellitus type II, and coronary artery disease or unremitting symptomatology of these conditions either during active service or within the year following service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; and there is no relationship between the Veteran's cardiac amyloidosis, hypertension, diabetes mellitus type II, and coronary artery disease and military service, including as due to in-service herbicide or radiation exposure. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the Veteran's cause of death.

For the foregoing reasons, service connection for the Veteran's cause of death must be denied.  As the preponderance of the evidence weighs against the claim for service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to accrued benefits denied.

Entitlement to service connection for the Veteran's cause of death is denied.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


